DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the application filed on 8/20/2018.
Claims 1-9 are currently pending and have been examined.
Domestic Benefit/International Priority
	The ADS dated 8/20/2018 properly claims the benefit of PCT/JP2017/010729 (filed 3/16/2017), and further claims priority to JP 2016-057996 (filed 3/23/2016).  As JP 2016-057996 supports all claims as presently drafted, all claims are granted an effective filing date of 3/23/2016.
Information Disclosure Statement
	Regarding the IDS dated 8/20/2018, the reference of JP 2008-071100 has not been considered because Applicant has failed to provide either an English translation or concise explanation of relevance for this reference as required by MPEP 609.04(a).  All other references listed on the IDS dated 8/20/2018 have been considered.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Particularly, these limitations are interpreted in light of Paragraphs 0012-0017, 0044-0045 and Figs. 1-3.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 8, and 9, the limitation of calculating rents of the stores on the basis of passing states of the streets and relative positions between the streets and the stores, as 
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a rent calculation apparatus, a program, an acquisition unit, and a rent calculation unit.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)), or generally linking the use of a judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.

	Claims 2-7, describing various additional limitations to the system of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses the streets including a plurality of regions (merely narrowing the field of use), the acquisition unit acquiring information about passing states for each of the regions (an abstract idea in the form of a mental process), and the rent calculation unit calculating rents for the stores on the basis of passing states of the regions and relative positions between the regions and the stores (an abstract idea in the form of a mental process and certain method of organizing human activity), which do not integrate the claim into a practical application.  
Claim 3 discloses the rent calculation unit calculating rent on the basis of passing states in regions near the stores and relative positions between the regions and the stores (an abstract idea in the form of a mental process and certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 4 discloses the rent calculation unit calculating rent on the basis of passing states in regions neighboring the stores and relative positions between the regions and the 
Claim 5 discloses the passing states including information indicating at least one of stay states and passing speeds of persons located on the streets (merely narrowing the field of use), which does not integrate the claim into a practical application.
Claim 6 discloses the rent calculating unit correcting rents of the stores according to shapes of the streets (an abstract idea in the form of a mental process and certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 7 discloses the rent calculating unit correcting rents of the stores on the basis of the passing states (an abstract idea in the form of a mental process and certain method of organizing human activity), which does not integrate the claim into a practical application.
Claim 9 is additionally rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because, under its broadest reasonable interpretation, Claim 9 encompasses transitory forms of signal transmission, or signals per se (see In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007) and MPEP 2106.03).  In order to overcome these rejections, it is recommended that Applicant amend “A program causing…” to “A non-transitory program product causing…” or similar.

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka et al (PGPub 20170140483) (hereafter, “Takenaka”) in view of YSP KK (JP 2005/084769A, disclosed in the IDS dated 8/20/2018, citations based on attached translated copy) (hereafter, “YSP”).  
Regarding Claims 1, 8, and 9, Takenaka discloses the following limitations:
A rent calculation apparatus (¶ 0005-0008, 0027); and 
A program causing a computer of a rent calculation apparatus to execute certain processes (¶ 0005-0009, 0027).  
Takenaka does not explicitly disclose but YSP does disclose an acquisition unit configured to acquire information about passing states of streets in a predetermined area in which there are a plurality of stores (¶ 0003-0004, 0020-0022, 0029-0032; Figs. 6, 8).
Takenaka does not explicitly disclose but YSP does disclose a calculation unit configured to calculate values of stores on the basis of passing states of the streets and relative positions between the streets and the stores (¶ 0003-0004, 0008, 0027).  Takenaka additionally discloses wherein the value is rent (¶ 0005-0008, 0027).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the data acquisition and data use of YSP with the property valuation system of Takenaka because YSP teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 
Regarding Claim 2, Takenaka in view of YSP discloses the limitations of Claim 1.  Takenaka does not explicitly disclose but YSP does disclose wherein the acquisition unit is configured to acquire information about passing states for each of the regions, and the calculation unit is configured to calculate values of the stores on the basis of passing states of the regions and relative positions between the regions and the stores (¶ 0034-0035; Figs. 6, 8; considers acquired data regarding trade areas nearby/adjacent to store's trade area to determine value).  Takenaka additionally discloses wherein the value is rent (¶ 0005-0008, 0027).  The motivation to combine remains the same as for Claim 1.
Regarding Claim 3, Takenaka in view of YSP discloses the limitations of Claim 2.  Takenaka does not explicitly disclose but YSP does disclose wherein the calculation unit is configured to calculate values of the stores on the basis of passing states in regions near the stores and relative positions between the regions and the stores (¶ 0034-0035; Figs. 6, 8; considers acquired data regarding trade areas nearby/adjacent to store's trade area to determine value).  Takenaka additionally discloses wherein the value is rent (¶ 0005-0008, 0027).  The motivation to combine remains the same as for Claim 1.
Regarding Claim 4, Takenaka in view of YSP discloses the limitations of Claim 3.  Takenaka does not explicitly disclose but YSP does disclose wherein the calculation unit is configured to calculate values of the stores on the basis of passing states in regions neighboring the stores and relative positions between the regions and the stores (¶ 0034-0035; Figs. 6, 8; considers acquired data regarding trade areas nearby/adjacent to store's trade area to .
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of YSP and Hitachi Ltd. et al (JP 2003/186971, disclosed in the IDS dated 8/20/2018, citations based on attached translated copy) (hereafter, “Hitachi”).
Regarding Claim 5, Takenaka in view of YSP discloses the limitations of Claim 1.  Neither Takenaka nor YSP explicitly disclose but Hitachi does disclose wherein the passing states include at least one of stay states and passing speeds of persons located in a respective area (¶ 0015, 0032-0038, 0059; records and considers stay states of individuals).  Takenaka does not explicitly disclose but YSP does disclose wherein the respective areas are the streets (¶ 0034-0035; Figs. 6, 8).
The motivation to combine the references of Takenaka and YSP remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the person tracking and analyzing functionality of Hitachi with the property valuation system of Takenaka and YSP because Hitachi teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0001, the invention of Hitachi is disclosed for use in a property valuation system such as that of Takenaka and YSP.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takenaka in view of YSP and Harumasa (JP 2007/122673, disclosed in the IDS dated 8/20/2018, citations based on attached translated copy) (hereafter, “Harumasa”).
Claim 6, Takenaka in view of YSP discloses the limitations of Claim 1.  Takenaka additionally discloses wherein the rent calculation unit is configured to calculate rents of the stores according to shapes of the streets (¶ 0005-0008, 0076-0077; shape of land may be defined by shape of roads/streets).  Neither Takenaka nor YSP explicitly disclose but Harumasa does disclose wherein the calculation is a correction (¶ 0013-0015; prices updated based on recent volume of passers-by).  
The motivation to combine the references of Takenaka and YSP remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the price calculation functionality of Harumasa with the asset pricing system of Takenaka and YSP because Harumasa teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least ¶ 0012, 0014, the invention of Harumasa is disclosed for use in an asset pricing system such as that of Takenaka and YSP.
Regarding Claim 7, Takenaka in view of YSP discloses the limitations of Claim 1.  Neither Takenaka nor YSP explicitly disclose but Harumasa does disclose wherein the rent calculation unit is configured to correct rents set for the stores on the basis of the passing states (¶ 0013-0015; prices updated based on recent volume of passers-by).  The motivation to combine remains the same as for Claim 6.
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20120330714 – “Enhanced Systems, Processes, and User Interfaces for Targeted Marketing Associated with a Population of Assets,” Malaviya et al, disclosing a rent and property appreciation calculating system which considers information relating to nearby census tracts and the various distances therefrom
PGPub 20130041841 – “Real Estate Investment System and Method of Controlling a Commercial System by Generating Key Investment Indicators,” Lyons, disclosing disclosing a rental rate calculating system which considers data in the area nearby the property
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748.  The examiner can normally be reached on Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/MICHAEL P HARRINGTON/Primary Examiner, Art Unit 3628